DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 1 [claims 1-20, drawn to a test cartridge] made with traverse in the reply of 11/30/2022, has been acknowledged. Applicant contends, without presenting any evidence, that’ examination of all the claims would not impose an undue searching burden’.   Examiner strongly disagrees and notes that the 10/05/2022 Office action clearly and properly established the undue search burden if the invention were not restricted. In particular, it was clearly shown that examination of the test cartridge claims requires extensive and separate searches that would not overlap with the searches for the optical apparatus claims, which was also illustrated by showing different classification for each group of claims. Because the applicant did not properly point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 21-30 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. Applicant(s) are further advised that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim requiring all the limitations of the allowable claims will be examined for patentability in accordance with 37 CFR 1.104 and MPEP § 821.04(a)., and any claim presented in a continuation or divisional application that is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the treatment zone(s) for the recited functionality [the same consideration applies to claim 11]. Also note that inclusion of the material worked upon [[such as the ‘processing / particular reagent,s or ‘buffer chemicals’] by a structure being claimed does not impart patentability to the claims. It is further unclear how the intended self-metering can be performed in the absence of a controller programmed accordingly. 
	In claim 2, again, it is not clear from the claim language what structural features must configure the ‘self-actuating valve’ for the intended functionality as recited.  The same consideration applies to claim 5 [with respect to the vent] ,claim 7 [with respect to the ‘interface’] and claim 17 [with respect to the ‘thermal lock’].
	Additionally, in claims 5 and 18, ‘upstream’ is indefinite in the given context, since fluids can flow in many directions. The same applies to ‘downstream’]. 
	In claim 7, it is not clear whether the intended functionality implies that the apparatus must include a heater. 
	In claim 8, ‘said heat transfer interface’ lacks antecedent basis. Also, the term ‘distant’ is relative in the given context. 
	In claim 9, it is unclear what structural features of the ports must provide for the recited functionality. See also claim 15. 
	In claim 10, it is not clear how the intended ‘coordinating’ function can be performed without any means for coordination. See also claim 18.
In claim 13, it is unclear how the ‘external wall’ must be structurally inter-related with the body of claim 1. 
	Claim 16 fails to set forth any structural inter-relationships between the valve and the components set forth in claim 1. 
	Claim 19 does not set forth any inter-relationships between the ‘fluidic flow passages’ and the ‘processing pathway´ of claim 11.The same applies to claim 20, with respect to the ‘peelable accessway’. 
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3-4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Heimberg  et al., [US  20060228268]. 
	With respect to claims 1, 3 and 11, Heimberg discloses a test cartridge comprising, as shown in Figure 1, a cartridge body 2; at least one [‘first’] processing pathway 14 having an inlet, and at least two [‘first’, ‘second’] treatment zones 6, 8 [‘ ‘flow loop’s /  ‘recirculation passages’] of known volume, defining a respective heat transfer interface, capable to function, as recited. 
	Regarding claims 4, 6, the cartridge is clearly capable of being pre-loaded as recited. It is further noted that the features not positively recited as part of the claimed invention, are not accorded patentable weight when evaluated for patentability. 

Conclusion

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798